DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 3, 2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 4 is objected to because of the following informalities:  grammatical error in lines 4-5.  “the first reinforcement operation exchange at least of the first ions to one of the second ions” should be “the first reinforcement operation exchanges at least of the first ions to one of the second ions”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment to the claims filed Aug. 3, 2021 is sufficient for the Examiner to withdraw rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 4-14 for clarity specifically for first salt ions and exchanging first ions in the initial window member and of claims 11-12 specifically for “a mixing ratio”.
However, there are new grounds of rejection for claims 4-14 and claims 49-54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 4-14 and 49-54 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7 recites the limitation "the initial window" in line 6 of claim 4 and line 3 of claim 7.  There is insufficient antecedent basis for this limitation in the claims.  The Examiner interprets “the initial window” should be “the initial window member”.
Claim 10 claims a second mixed salt in the salt treatment of the stress relief operation and claim 1 claims a mixed salt including potassium ions and a salt containing sodium ions.  It is unclear to the Examiner, if the mixed salt is part of a second mixed salt or different from a second mixed salt.  Please clarify claim 10.  Claims 11-12 also depend from claim 10 and claims 11-12 are also indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is unclear to the Examiner where Applicant has support for claim 10.  A mixed salt is recited in claim 1 in the stress relief operation, but it is unclear where Applicant has support for a mixed salt including potassium ions and a salt containing sodium ions combined with the stress relief operation including applying a second mixed salt.  Claims 11-12 depend from claim 10, and are also rejected under 35 U.S.C. 112 (a).


EXAMINER’S COMMENTS – Allowable Subject Matter
Upon further review of the prior art, the Examiner withdraws the allowable subject matter of claim 13 in the claim set filed Feb. 26, 2021 and claims 40-41 and 44-57.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) in view of et al. (US 2018/0319706 A1 – hereinafter Murayama).
Regarding claim 1, Allan ([0022]-[00XX]) discloses a method of strengthening a glass by creating a compressive stress at or near the surface with a plurality of-or multiple-strengthening steps.  Allan discloses the multiple strengthening steps are carried out in succession.  Allan discloses first ion exchange process where a glass (corresponding to an initial window member) is immersed for a first time period in a first salt bath at a first temperature, and the first salt can be a combination of different salts or a single salt.  Allan further discloses (Tables 1 and 2 and [0031]) the first ion exchange process with pure potassium nitrate and discloses in a single ion exchange process a first compressive stress and a depth of layer (DOL) for the compressive stress.  Allan ([0022]) further discloses sodium ions in the surface region of the glass are exchanged for potassium ions in the melt to create the compressive stress in the surface of the glass.  This provides the claimed step of performing a first reinforcement operation including performing a first ion-exchange treatment (IX1) on an initial window member, the first ion-exchange treatment comprising exchanging sodium ions (corresponding to first ions) in the initial window member to potassium ions (corresponding to second ions) different from the first ions.
3 at 16 hours having a DOL of 66 microns, and in Example 10 a first ion exchange with KNO3 at 16 hours followed by a second ion exchange with a mixed salt of NaNO3 and KNO3 at 60 mins having a DOL of 87 microns.  Therefore, based on the disclosure of Allan, it would be obvious to a person having ordinary skill in the art, that a double ion exchange process relieves stress and the DOL increases, and therefore, the second ion exchange (IX2) disclosed by Allan provides for performing a stress relief operation including performing a salt treatment (NaNO3 or NaNO3 and KNO3) on the initial window member to which the first reinforcement operation is performed, thereby decreasing the first surface compressive stress to a second compressive stress and thereby changing the first depth of compression to a second depth of compression different from the first depth of compression.  
Allan ([0030]-[0033] and Table 2) discloses a triple ion exchange (IX3) (corresponding to a second reinforcement operation) including performing an ion exchange after performing the second ion exchange (i.e. stress relief operation).  The triple ion exchange process includes IX1 with KNO3, IX2 with NaNO3 or mixed salt of NaNO3 and KNO3, and IX3 with pure KNO3 (corresponding to a single salt).  Allan discloses IX3 produces a much deeper layer of compressive stress and Examples 10, 14, and 15 discloses the second surface compressive at -240 MPa, -172 MPa, or -134 MPa, respectively, and the stress 
As discussed above, Allan discloses a first temperature for the first reinforcement operation, but fails to disclose the first reinforcement operation is performed at a temperature equal to or greater than about 500 degrees C.  However, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  Therefore, based on the additional teachings of Murayama, it would be obvious to a person having ordinary skill in the art, in the method of Allan the first ion exchange treatment (i.e. first reinforcement operation) could be performed at temperatures ranging from 360 to 600 degrees C.  This temperature range overlaps Applicant’s claimed range of a temperature equal to or greater than about 500 degrees C.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) in view of et al. (US 2018/0319706 A1 – hereinafter Murayama) as applied to claim 1 above, and further in view of Fu et al. (US 2017/0283303 A1) and Hasegawa et al. (US 2013/0219966 A1 – hereinafter Hasegawa).
Regarding claims 2 and 3, as discussed in the rejection of claim 1 above, the method includes the steps of performing a first reinforcement operation, a stress relief operation, and a second reinforcement operation with a glass that corresponds to the initial window member and Allan in view .  
Claims 4-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) in view of et al. (US 2018/0319706 A1 – hereinafter Murayama) as applied to claim 1 above, and further in view of Allan et al. (US 2013/0260154 A1 – hereinafter Pub’0154).
Regarding claims 4 and 5, as discussed in the rejection of claim 1 above, Allan discloses a first ion exchange with a first salt, and the first salt can be a combination of different salts or a single salt.  3, and Pub’0154 ([0036]) discloses an example where an alkali aluminosilicate glass is ion exchanged with a molten salt comprising 99.4 wt% KNO3 and 0.6 wt% NaNO3.  Based on the teachings of Allan and Pub’0154, it would be obvious to a person having ordinary skill in the art, the KNO3 of the first ion exchange of Allan of the alkali aluminosilicate glass could be substituted by an alternative ion exchange salt, such as 99.4 wt% KNO3 and 0.6 wt% NaNO3, and the substitution of the 100% KNO3 salt with a mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 would provide for predictable results.  Further, with the substitution of the mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 in the first ion exchange of Allan this provides for a first reinforcement operation using a first mixed salt comprising a first salt, such as KNO3 and a second salt NaNO3 different from the first salt, the first salt comprising second ions.  Additionally, Pub’0154 ([0030]) further discloses in ion-exchange of an alkali metal containing glass replaces one or more kinds of alkali metal ions within the glass with one or more alkali metal ions from a source outside of the glass, such as, but not limited to, a molten salt bath, or the like.  Pub’0154 discloses in some embodiments sodium or lithium within the glass is replaced by potassium.  Therefore, with the substitution of the mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 in the first ion exchange of Allan, this also provides for the first salt comprising potassium ions (corresponding to second ions), and the first reinforcement operation exchanges at least one of first ions (i.e. sodium ions) to one of the potassium ions (i.e. second ions) in the initial window member and the second ions of the first salt substitute for the first ions in the initial window member in a one-to-one correspondence, as claimed in claim 5.
Regarding claim 6, as discussed in the rejection of claims 4-5 above, the first mixed salt comprises a first salt of 99.4 wt% KNO3 and a second salt of 0.6 wt% NaNO3.  This provides for the 
Regarding claim 7, as discussed in the rejection of claim 1 above, in the triple ion exchange process using a mixed salt bath of sodium nitrate and potassium nitrate in the second ion exchange step relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer.  Further, Allan (Fig. 3) discloses the potassium oxide concentration in the second ion exchange process shifts from the surface to depth below a surface of the glass.  This suggests the stress relief operation moves the second ions towards a center of the initial window member.  While Allan fails to specifically state the stress relief operation moves the second ions to a center, Allan ([0023]) discloses the multiple ion exchange steps are used to achieve a desired level or profile of compressive stress in the glass, and discloses ([0026]) distribution of alkali metal ions in an ion exchange process and higher temperature exposures during ion exchange or subsequent annealing steps result in stress relaxation can be readily modeled by methods known in the art.  Since the resulting stress profile closely follows the alkali metal concentration profile.  Therefore, it would be obvious to a person having ordinary skill in the art, to achieve a desired level or profile in the stress relief operation, may include the stress relief operation moves second ions to a center of the initial window member from a surface of the initial window member.
Regarding claim 8, as discussed in the rejection of claim 1 above, Allan ([0023]) discloses following treatment with a first salt bath, the glass is removed from the first salt bath and is then immersed in a second salt bath that is at a second temperature.  The second bath has a composition different from the first salt bath. Allan (Tables 1 and 2 and [0032]) discloses the second ion exchange (IX2) (i.e. stress relief operation) in a bath comprising 80% sodium nitrate and 20% potassium nitrate.  Allan fails to disclose the stress relief operation is performed at a temperature equal to or greater than about 500 degrees C.  However, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical 
Regarding claim 9, as discussed in the rejection of claim 8 above, Allan in view of Murayama provides for the first and second ion exchange treatments performed with temperatures ranging from 360 to 600 degrees C.  Further, Allan (Table 2) discloses Examples where IX1, IX2, and IX3 are performed at the same temperature.  Therefore, based on the disclosure of Allan and Murayama, it would be obvious to a person having ordinary skill in the art the first temperature is substantially the same as the second temperature in the method of Allan.
Regarding claim 10, the Examiner interprets a second mixed salt as the mixed salt containing potassium ions and a salt containing sodium ions (80 wt% NaNO3/20 wt% KNO3).  Further, as discussed in the rejection of claim 1 above, Allan discloses after the first ion exchange immersing the glass in a second salt bath of potassium and sodium nitrate, and the immersing in a second salt bath (IX2) provides for a stress relief operation.  This provides for the salt treatment of the stress relief operation includes applying a second mixed salt that is in a liquid state to the initial window member to which the first reinforcement operation is performed.
Regarding claim 11, as discussed in the rejection of claim 4 above, the first ion exchange treatment comprises a first mixed salt comprising 99.4 wt% KNO3/0.6 wt% NaNO3, and as discussed in the rejection of claim 10 above, the stress relief operation (i.e. IX2) comprises a second mixed salt comprising 80 wt% NaNO3/20 wt% KNO3.  This provides for a second mixed salt in the liquid state having the claimed different mixing ratio than the first mixed salt.
Regarding claim 12, as discussed in the rejection of claims 4, 7, and 10-11, the modified method of Allan provides for the first mixed salt comprising 99.4 wt% KNO3/0.6 wt% NaNO3 and a second mixed salt comprising 20 wt% KNO3/80 wt% NaNO3.  This provides for the second mixed salt in the stress relief operation comprises a salt obtained by mixing sodium nitrate with potassium nitrate, and a ratio of the potassium nitrate to the sodium nitrate in the second mixed salt is lower than a ratio of the potassium nitrate to the sodium nitrate in the first mixed salt of the first reinforcement operation.
Regarding claims 13-15, as discussed in the rejection of claim 1 above, Allan discloses only potassium nitrate for the second reinforcement operation, this provides for the second reinforcement operation provides a single salt to the initial window member to which the stress relief operation is performed, as claimed in claim 13, the single salt comprises salt ions, such as potassium ions (claimed in claim 15), that are chemically identical to the second ions, as claimed in claim 14.
Regarding claim 16, Allan ([0023]) further discloses in addition to a two ion exchange steps to strengthen glass, it is understood any number of such steps may be used to achieve a desired level or profile of compressive stress in the glass.  As discussed in the rejection of claim 1 above, Allan discloses a third ion exchange process (corresponding to a second reinforcement operation) with pure KNO3 to an initial window member to which a stress relief operation is performed.  Allan fails to disclose a mixed salt in the second reinforcement operation comprises potassium nitrate mixed with sodium nitrate.  However, Pub’0154 ([0036]) discloses an example where an alkali aluminosilicate glass is ion exchanged with a molten salt comprising 99.4 wt% KNO3 and 0.6 wt% NaNO3, and , Pub’0154 ([0030]) further discloses in ion-exchange of an alkali metal containing glass replaces one or more kinds of alkali metal ions within the glass with one or more alkali metal ions from a source outside of the glass, such as, but not limited to, a molten salt bath, or the like.  Pub’0154 discloses in some embodiments sodium or lithium within the glass is replaced by potassium.  Based on the teachings of Allan and Pub’0154, it would be obvious to a person having ordinary skill in the art, the pure KNO3 in the third ion exchange of 3 and 0.6 wt% NaNO3, and the substitution of the 100% KNO3 salt with a mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 would provide for predictable results, specifically both the pure KNO3 and 99.4 wt% KNO3 provide for potassium ions for ion exchange for strengthening the glass (i.e. reinforcement).
Regarding claim 17, as discussed in the rejection of claim 1 above, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process with potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  It would be obvious to a person having ordinary skill in the art, the third ion exchange process with potassium and sodium nitrate would be performed at any temperature within the range, and this includes temperatures that could be lower than a temperature of the first reinforcement operation.  
Regarding claim 18, as discussed in the rejection of claim 17 above, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process with potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  It would be obvious to a person having ordinary skill in the art, the third ion exchange process with potassium and sodium nitrate would be performed at any temperature within the range of 360 to 600 degrees C, this provides for temperatures of the second reinforcement operation equal to greater than about 380 degrees C and equal to or smaller than about 460 degrees C.  It should be noted, Murayama further discloses ([0210]) a preferable temperature range for the molten salt ranging from 375 to 500 degrees C, it would be obvious to a person having ordinary skill in the art the third ion exchange process could be performed at the preferable range, and  the preferable range also provides for temperatures of the second reinforcement operation equal to greater than about 380 degrees C and equal to or smaller than about 460 degrees C.  
Claims 19-20 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan).  
Regarding claim 19, Allan ([0022]-[0023]) discloses a method of strengthening a glass by creating a compressive stress at or near the surface with a plurality of-or multiple-strengthening steps.  Allan discloses the multiple strengthening steps are carried out in succession.  Allan discloses a glass (corresponding to an initial window member) immersed for a first time period in a first salt bath at a first temperature, and the first salt can be a combination of different salts or a single salt.  Allan further discloses (Tables 1 and 2 and [0031]) the first ion exchange process with pure potassium nitrate and discloses in a single ion exchange process a first compressive stress and a depth of layer (DOL) with a compressive stress value.  This provides the claimed step of performing a first reinforcement operation including performing a first ion-exchange treatment (IX1) on an initial window member, as claimed.
Next, Allan ([0023]) discloses following treatment with a first salt bath, the glass is removed from the first salt bath and is then immersed in a second salt bath that is at a second temperature.  The second bath has a composition different from the first salt bath. Allan (Tables 1 and 2 and [0032]) discloses the second ion exchange (IX2) in a bath comprising sodium nitrate or 80% sodium nitrate and 20% potassium nitrate having a compressive stress. While Allan fails to specifically state the second ion exchange is a stress relief operation, Allan discloses ([0032]) the second ion step of a triple ion exchange step using a mixed salt bath of sodium nitrate and potassium nitrate relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer.  Further, Allan discloses in Example 5 a single ion exchange with KNO3 at 16 hours having a DOL of 66 microns, and in Example 10 a first ion exchange with KNO3 at 16 hours followed by a second ion exchange with a mixed salt of NaNO3 and KNO3 at 60 mins having a DOL of 87 microns and in Examples 14 and 15 a first ion exchange with KNO3 at 18 hours followed by a second ion exchange with NaNO3 having a DOL of 73 or 74 microns.  Therefore, based on the disclosure of Allan, it would be obvious to a 3 or NaNO3 and KNO3) on the initial window member to which the first reinforcement operation is performed, thereby decreasing the first surface compressive stress to a second compressive stress and thereby changing the first depth of compression to a second depth of compression different from the first depth of compression.  
Allan ([0030]-[0033] and Table 2) discloses a triple ion exchange (IX3) (corresponding to a second reinforcement operation) including performing an ion exchange after performing a second ion exchange (i.e. stress relief operation).  The triple ion exchange process includes IX1 with KNO3, IX2 with NaNO3 or NaNO3 and KNO3, and IX3 with pure KNO3 (corresponding to a single salt).  Allan discloses IX3 produces a much deeper layer of compressive stress and Examples 10, 14, and 15 discloses the second surface compressive at -240 MPa, -172 MPa, or -134 MPa, respectively, and the stress increases to a third compressive stress due to IX3, with Examples 11-13 having a compressive stress of -557 MPa, -602 MPa, and -546 MPa.  Therefore, the IX3 of Allan provides for the claimed step of performing a second reinforcement operation including performing the claimed second ion-exchange treatment on the initial window member to which the stress relief operation is performed, thereby increasing the second surface compressive stress to a third surface compressive stress, wherein the second reinforcement operation provides a single salt to the initial window member to which the stress relief operation is performed.  
Regarding claim 20, as discussed in the rejection of claim 19 above, Allan discloses ([0032]) the second ion step of a triple ion exchange step using a mixed salt bath of sodium nitrate and potassium nitrate relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer.  Further, Allan discloses in Example 5 a single ion exchange with KNO3 at 16 hours having a DOL of 66 microns, and in Example 10 a first ion exchange with KNO3 at 3 and KNO3 at 60 mins having a DOL of 87 microns.  Allan (Table 2) further discloses Examples 11-13, with IX1 with KNO3 and an IX2 with a mixed salt of NaNO3 and KNO3 having an IX2 time of 100 mins and 300 mins, followed by IX3 with KNO3.  Therefore, based on the disclosure of Allan, it would be obvious to a person having ordinary skill in the art, for the second depth of compression greater than a first depth of compression.
Regarding claims 24-26, as discussed in the rejection of claim 19 above, Allan discloses the claimed first reinforcement operation, stress relief operation, and second reinforcement operation.  Therefore, it would be obvious to a person having ordinary skill in the art, the process of Allan provides for the limitations claimed in claims 24-26, since the Examiner has interpreted claims 24-26 as claiming results from the method of performing the steps of claim 19 on an initial window member.  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) as applied to claim 19 above, and further in view of Murayama et al. (US 2018/0319706 A1 – hereinafter Murayama) as applied to claim 19 above, and further in view of Ozeki et al. (US 2018/0230044 A1 – hereinafter Ozeki).
Regarding claim 21, Allan fails to disclose the first surface compressive stress is smaller than about 150 MPa.  However, Allan ([0023]) discloses the multiple ion exchange steps are used to achieve a desired level or profile of compressive stress in the glass, and discloses ([0026]) distribution of alkali metal ions in an ion exchange process and higher temperature exposures during ion exchange or subsequent annealing steps result in stress relaxation can be readily modeled by methods known in the art.  Since the resulting stress profile closely follows the alkali metal concentration profile.  Further, Ozeki ([0037] and [0092] discloses a value of the compressive stress (CS) is preferably 150 MPa or more and multiple ion exchange processes.  Therefore, based on the teachings of Allan and Ozeki, it would be obvious to a person having ordinary skill in the art, to achieve a desired level or profile in the stress relief operation, including a value of 150 MPa or more, which includes a compressive stress value smaller than about 150 MPa.  The Examiner interprets the term about 150 MPa, as including values within +/- 5% of 150 MPa (142.5-157.5), such as compressive stress values smaller than about 157.5 MPa, which slightly overlaps the range of 150 MPa or more, as taught by Ozeki.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) as applied to claim 19 above, and further in view of Murayama et al. (US 2018/0319706 A1 – hereinafter Murayama).
Regarding claim 22, as discussed in the rejection of claim 19 above, Allan discloses a first temperature for the first reinforcement operation, but fails to disclose the first reinforcement operation is performed at a temperature equal to or greater than about 500 degrees C.  However, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process with potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  Therefore, based on the additional teachings of Murayama, it would be obvious to a person having ordinary skill in the art, in the method of Allan the first ion exchange treatment (i.e. first reinforcement operation) could be performed at temperatures ranging from 360 to 600 degrees C, which overlaps Applicant’s claimed range of a temperature equal to or greater than about 500 degrees C.
Claims 40 and 44-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) in view of et al. (US 2018/0319706 A1 – hereinafter Murayama), Allan et al. (US 2013/0260154 A1 – hereinafter Pub’0154), and Hu et al. (US 2018/0057402 A1 – hereinafter Hu).
Regarding claims 40 and 44-49, Allan ([0022]-[0023]) discloses a method of strengthening a glass by creating a compressive stress at or near the surface with a plurality of-or multiple-strengthening steps.  Allan discloses the multiple strengthening steps are carried out in succession.  Allan discloses a glass (corresponding to an initial window member) immersed for a first time period in a first salt bath at 
Next, Allan ([0023]) discloses following treatment with a first salt bath, the glass is removed from the first salt bath and is then immersed in a second salt bath that is at a second temperature.  The second bath has a composition different from the first salt bath. Allan (Tables 1 and 2 and [0032]) discloses the second ion exchange (IX2) in a bath comprising 80% sodium nitrate and 20% potassium nitrate having a compressive stress. While Allan fails to specifically state the second ion exchange is a stress relief operation, Allan discloses ([0032]) the second ion step of a triple ion exchange step using a mixed salt bath of sodium nitrate and potassium nitrate relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer.  Further, Allan discloses in Example 5 a single ion exchange with KNO3 at 16 hours having a DOL of 66 microns, and in Example 10 a first ion exchange with KNO3 at 16 hours followed by a second ion exchange with a mixed salt of NaNO3 and KNO3 at 60 mins having a DOL of 87 microns.  Therefore, based on the disclosure of Allan, it would be obvious to a person having ordinary skill in the art, that the second ion exchange process relieves stress, and therefore, the second ion exchange (IX2) disclosed by Allan provides for performing a stress relief operation including performing a salt treatment (NaNO3 or NaNO3 and KNO3) and a heat treatment (second temperature) on the initial window member to which the first reinforcement operation is performed.
3, IX2 with NaNO3 or NaNO3 and KNO3, and IX3 with pure KNO3 (corresponding to a single salt).  Allan discloses (Examples 11, 12, and 13) the third ion exchange (i.e. second reinforcement) at a temperature at 410 degrees C (i.e. second temperature), which is within Applicant’s claimed range of smaller than about 500 degrees C.  Allan discloses ([0022]) sodium ions in the surface of the glass are exchanged for potassium ions in the melt.  Therefore, in the IX3 process,(i.e. second reinforcement operation) an ion-exchange treatment is performed after a first reinforcement operation on a first-reinforced initial window member, the second reinforcement environment comprising a second ion, specifically a potassium ion.
As discussed above, Allan discloses a first temperature for the first reinforcement operation, but fails to disclose the first reinforcement operation is performed at a temperature equal to or greater than about 500 degrees C.  However, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process with potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  Therefore, based on the additional teachings of Murayama, it would be obvious to a person having ordinary skill in the art, in the method of Allan the first ion exchange treatment (i.e. first reinforcement operation) could be performed at temperatures ranging from 360 to 600 degrees C.  This temperature range overlaps Applicant’s claimed range of a temperature equal to or greater than about 500 degrees C.
As discussed above, Allan discloses a first ion exchange with a first salt, and the first salt can be a combination of different salts or a single salt, and this disclosure by Allan provides for a first mixed salt, but Allan fails to disclose details of the first mixed salt, such as the claimed first salt and a second salt 3, and Pub’0154 ([0036]) discloses an example where an alkali aluminosilicate glass is ion exchanged with a molten salt comprising 99.4 wt% KNO3 and 0.6 wt% NaNO3.  Based on the teachings of Allan and Pub’0154, it would be obvious to a person having ordinary skill in the art, the KNO3 of the first ion exchange of Allan of the alkali aluminosilicate glass could be substituted by an alternative ion exchange salt, such as 99.4 wt% KNO3 and 0.6 wt% NaNO3, and the substitution of the 100% KNO3 salt with a mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 would provide for predictable results.  Therefore, with the substitution of the mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 in the first ion exchange of Allan this provides for a first reinforcement operation using a first mixed salt comprising a first salt, such as KNO3, and a second salt NaNO3 different from the first salt, the first salt comprising the first ion (i.e. potassium ion).  Additionally, Pub’0154 ([0030]) further discloses in ion-exchange of an alkali metal containing glass replaces one or more kinds of alkali metal ions within the glass with one or more alkali metal ions from a source outside of the glass, such as, but not limited to, a molten salt bath, or the like.  Pub’0154 discloses in some embodiments sodium or lithium within the glass is replaced by potassium.  Therefore, with the substitution of the mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 in the first ion exchange of Allan, this provides also provides for the first salt comprising potassium ions (corresponding to a first ion), and the first reinforcement operation substitutes the first ion (i.e. potassium ion) for a third ion (sodium ion) in the initial window member.
Allan, Murayama, and Pub’0154 fail to disclose the first reinforcement operation further comprises an alkalinity control operation alleviating an alkalinity of the first reinforcement environment, as claimed in claim 40, the alkalinity control operation is performed while the ion-exchange treatment operation of the first reinforcement operation is performed, as claimed in claim 44, the alkalinity control operation comprises providing an additive to the first reinforcement environment, as claimed in claim 
Regarding claim 50, as discussed in the rejection of claims 40 and 49 above, in the triple ion exchange process using a mixed salt bath of sodium nitrate and potassium nitrate in the second ion exchange step relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer.  Further, Allan (Fig. 3) discloses the potassium oxide concentration in the second ion exchange process shifts from the surface to depth below a surface of the glass.  This suggests the stress relief operation moves the second ions below the surface of the initial window member.  Therefore, the stress relief operation of Allan allows for the first ion (i.e. potassium ion) in the initial window member, to which the first reinforcement operation is performed is applied, to be farther from a surface of the initial window member.  
Regarding claim 51, as discussed in the rejection of claims 40 and 49 above, Allan ([0023]) discloses following treatment with a first salt bath, the glass is removed from the first salt bath and is then immersed in a second salt bath that is at a second temperature.  The second bath has a composition different from the first salt bath. Allan (Tables 1 and 2 and [0032]) discloses the second ion exchange (IX2) in a bath comprising 80% sodium nitrate and 20% potassium nitrate having a compressive stress.  Allan fails to disclose the stress relief operation is performed at a temperature equal to or greater than about 500 degrees C.  However, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  Therefore, based on the additional teachings of Murayama, it would be obvious to a person having ordinary skill in the art, in the method of Allan the second ion exchange treatment (i.e. stress relief operation) could be performed at temperatures ranging from 360 to 600 
Regarding claim 52, as discussed in the rejection of claims 40 and 51 above, Allan in view of Murayama provides for the first ion exchange treatment (IX1) (i.e. first reinforcement operation) and second ion exchange treatment (IX2) (i.e. stress relief operation) performed with temperatures ranging from 360 to 600 degrees C.  Further, Allan (Table 2) discloses Examples where IX1, IX2, and IX3 are performed at the same temperature.  Therefore, based on the disclosure of Allan and Murayama, it would be obvious to a person having ordinary skill in the art the first temperature is substantially the same as the second temperature.
Regarding claim 53, as discussed in the rejection of claims 40 and 49 above, Allan discloses after the first ion exchange immersing the glass in a second salt bath of potassium and sodium nitrate, and the immersing in a second salt bath (IX2) provides for a stress relief operation.  This provides for the salt treatment of the stress relief operation includes applying a mixed salt that is in a liquid state to the initial window member to which the first reinforcement operation is performed.
Regarding claim 54, as discussed in the rejection of claims 40 and 49 above, the first ion exchange treatment comprises a first mixed salt comprising 99.4 wt% KNO3/0.6 wt% NaNO3, and the stress relief operation (i.e. IX2) comprises a second mixed salt comprising 20 wt% KNO3/80 wt% NaNO3.  
This provides for each of the mixed salt in the first reinforcement operation and the mixed salt in the stress relief operation comprises a sodium nitrate mixed with potassium nitrate, and a ratio of the potassium nitrate to the sodium nitrate in the mixed salt of the stress relief operation is lower than a ratio of the potassium nitrate to the sodium nitrate in the mixed salt of the first reinforcement operation.
Regarding claim 55, as discussed in the rejection of claims 40 and 49 above, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion 
Regarding claim 56, Allan fails to disclose the second reinforcement operation (i.e. third ion exchange with potassium nitrate) performed for about 60 minutes or more.  However, Allan ([0031]) discloses the extra time that the glass is immersed in pure potassium nitrate salt bath produces a much deeper layer of compressive stress and Murayama ([0210] and [0213]) discloses ion exchange treatments can range from 0.1 to 500 hours, and specific examples with treatment times of 1, 2, 2.5, 3, 3.25, 5 and 6 hours.   Therefore, based on the additional teachings of Allan and Murayama, it would be obvious to a person having ordinary skill in the art, the time for the second reinforcement performed for 60 minutes or more, and/or alternatively, the time is a result effective variable to produce a much deeper layer of compressive stress, and therefore, obvious to optimize.
Regarding claim 57, Allan ([0020]) discloses the glass for ion exchange as an alkali aluminosilicate glass comprising sodium.  Therefore, it would be obvious to a person having ordinary skill in the art, to provide for an alkali aluminosilicate comprising sodium, and this provides for an initial window member comprises a sodium aluminosilicate glass.  
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) in view of et al. (US 2018/0319706 A1 – hereinafter Murayama),  as applied to claim 40 above, and further in view of Fu et al. (US 2017/0283303 A1) and Hasegawa et al. (US 2013/0219966 A1 – hereinafter Hasegawa).
Regarding claim 41, as discussed in the rejection of claims 40 and 49 above, the method including the steps of performing a first reinforcement operation, a stress relief operation, and a second reinforcement operation includes a glass that corresponds to the initial window member and Allan in view of Murayama provides for the first temperature ranging from 360 to 600 degrees C.  Allan in view of Murayama fails to disclose details of the first reinforcement operation temperature with respect to a distortion point of the initial window member.  However, Allan ([0020]) discloses the glass for ion exchange as an alkali aluminosilicate glass, and Fu ([0016]) discloses some compositions of an alkali aluminosilicate glass have a strain point ranging from about 500 degrees C to 575 degrees C.  Further, Hasegawa ([0080]) discloses strengthening in a first salt ranging from 375 degrees C and 510 degrees C and Hasegawa ([0069]) discloses an unexchanged base glass preferably having a strain point ranging from 450 to 550 degrees C otherwise the glass does not have heat resistance enough to withstand the chemical strengthening.  With the disclosure by Allan of an alkali aluminosilicate glass for the ion exchange processes, the application of ion exchange temperatures ranging from 360 to 600 degrees C for the first ion exchange process of Allan in view of Murayama, the teaching of Fu that alkali aluminosilicate glasses have strain points ranging from 500 degrees C to 575 degrees C, and the teaching by Hasegawa that strain point provides for heat resistance enough to withstand chemical strengthening, it would be obvious to a person having ordinary skill in the art, there are first ion exchange temperature ranges that include a first temperature at which the first reinforcement operation is performed within a range of about +/- 20 degrees C with respect to a temperature that is about 50 degrees C lower than a strain point (i.e. distortion point) of an alkali aluminosilicate glass as the initial window member.  
Response to Arguments
Applicant’s arguments with respect to claim(s) the prior art applied to independent claims 1 and 19 have been considered but are moot, due to new grounds of rejection necessitated by the amendment filed Aug. 3, 2021.  The Examiner notes Applicant has stated in the Remarks filed Aug. 3, 2021 that independent claim 19 has been amended with the allowable subject matter of claim 13.  Claim 13 is dependent from claims 4 and 1.  Newly amended claim 19, does not include the same scope as claim 13 in the claims filed Feb. 26, 2021.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LISA L HERRING/               Primary Examiner, Art Unit 1741